DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 7/13/2022.  
This response is technically non-compliant with 37 CFR 1.121 as claims 1-3, 6-18 were withdrawn in the non-final action. However the instant response does not correctly identify the claims as withdrawn.  Further claims 1-5, 7-18 had language that was bolded in the last examined claims.   However the instant response has amended those claims do delete the bolding.  Thus claims 1-3, 7-18  should be identified as amended and withdrawn and claims 4 and 5 should be identified as amended.  However in order to promote compact prosecution and customer service the instant response will be examined.  Further amendments that are not compliant with 37 CFR 1.121 may not be entered or examined.
Claims 1-19 are pending.
Claim 19 has been added by amendment.
Applicant's election with traverse of group 3, claims 4-5, in the reply filed on 9/27/2021is acknowledged.  The traversal is on the ground(s) that that MPEP 808.02 requires a serious search burden. This is not found persuasive because the instant application is a 371.  MPEP 801 states:
This chapter is limited to a discussion of the subjects of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a). The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP Chapter 1800.
	Thus the response is arguing the wrong standard for a 371.  Thus this argument is not persuasive.
	The response continues the species election by reproducing claim 4 with alternative language of a) and b).  Thus the broadest reasonable interpretation is the fluorescence acceptor or fluorescence donor.
Newly amended  claim 4directed to an invention that lacks unity of invention with claim 19 from the invention originally claimed for the following reasons: the elected invention is present in newly presented claim 19.  Claim 19 lacks a special technical feature over the prior art of Roth (USPGPUB 2014/0315747) and thus unity of invention
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4-5 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	It is noted an additional search would be required to search the species of newly amended claim 4 with respect to the requirement of two detection molecules.
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.
Claim 19 is being examined.
The objection to the drawings has been withdrawn in view of the replacement sheets.  
The previous claim objections and rejections have been withdrawn as the claims have been withdrawn from consideration.
Priority
	The instant application was filed 06/21/2019 and  is a national stage entry of PCT/EP2017/083039 , international filing date: 12/15/2017 and claims foreign priority to DE102016125597.1 , filed 12/23/2016  claims foreign priority to DE102016125592.0 , filed 12/23/2016 and claims foreign priority to DE 102017103284.3 , filed 02/17/2017.  It is noted the German priority documents are not in English.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
	The specification does not have a brief description of drawings section.  
Response to Arguments
	The response traverses the rejection asserting the specification provides a description of drawings on pages 32-33.  This argument has been thoroughly reviewed but is not considered persuasive as the cited portion is not labeled as required above.  It is noted the other section of the application are also not identified as required.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Roth (USPGPUB 2014/0315747) which corresponds to WO2013/079307 cited in ISR.
With regards to claims 19, Roth teaches 

    PNG
    media_image1.png
    970
    786
    media_image1.png
    Greyscale

Thus in 11 c Roth a probe that comprise a mediator binding region and a probe region  in which the mediator is bound to the detector molecules which comprises a fluorophore.  Thus Roth anticipates claim 19.
Response to Arguments
	The response traverses the rejection asserting the prior art does not teach all the limitations of the claim.  This argument has been thoroughly reviewed but is not considered persuasive as the claim require a mediator probe and a detection probe wherein the detection probe comprises a region that interacts with the mediator probe and has a second region containing a fluorescent donor or acceptor.  The figure 11 clearly teaches the mediator probe interactive with the detection molecule.  Thus it anticipates the structural requirements of the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim40 22-23, 35, 33, 41 of copending Application No. 14/357574, now US patent 11,293, 053. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.  It is noted that Application No. 14/357574 has been allowed, but not issued.  Upon issuance of Application No. 14/357574 this will no longer be non-provisional.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are drawn to a system requiring a mediator probe and detection oligo.
	The claims of ‘574 are drawn to a method of using a mediator probe and detection oligonucleotide.  
Thus the instant claims are obvious variants of the method of claims of ‘574 as the method of claims ‘547 encompass the use of the system of the instant claims.
Response to Arguments
The response asserts, “because the double patenting rejection is provisional, Applicant defers action to a later date.”  This argument is not persuasive as the rejection must be overcome the allowance of the instant application.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634